             Case 2:20-cv-00783-JAD-BNW Document 21 Filed 01/25/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Herbert Dewayne Wesley,                                   Case No.: 2:20-cv-00783-JAD-BNW

 4             Petitioner

 5 v.                                                    Order Granting Motion for Leave to File
                                                               Second Amended Petition
 6 Jerry Howell, et al.,
                                                                         [ECF No. 19]
 7             Respondents

 8            Petitioner Jaysen Patterson brings this motion for leave to file a second amended

 9 petition. 1 He notes that he filed a counseled first amended petition 2 as a protective petition to

10 ensure that all claims are timely, and he wants the time remaining under the court's order

11 granting motion for discovery 3 to file a fully considered counseled second amended petition.

12 Respondents do not oppose the motion. 4 Good cause appearing, IT IS HEREBY ORDERED

13 that the Motion for Leave to File Second Amended Petition Pursuant to Scheduling Order [ECF

14 No. 19] is GRANTED. The deadline to file that second amended petition is February 16, 2021.

15            Dated: January 25, 2021

16                                                            _________________________________
                                                              U.S. District Judge
17

18

19

20

21
     1
         ECF No. 19.
22   2
         ECF No. 18.
23   3
         ECF No. 14.
     4
         ECF No. 20.
